Exhibit 10.1
Intel Corporation
2200 Mission College Blvd.
P.O. Box 58119
Santa Clara, CA 95052-8119
(408) 765-8080
www.intel.com
(INTEL LOGO) [f58500f5850000.gif]
November 10, 2009
Douglas Melamed
6405 Shadow Road
Chevy Chase, MD 20815
Dear Doug:
We are pleased to offer you the position of Senior Vice President and General
Counsel reporting to me. We are delighted to make this offer of employment to
you with following terms and look forward to you joining the Intel team in Santa
Clara, California beginning on November 19, 2009.
The terms of your offer, contingent upon approval of the Compensation Committee
of the Board of Directors, are as follows. You will receive an annual base
salary of $600,000 per annum. Also, you will participate in two separate cash
incentive plans. The first incentive program, specific to Executive Officers and
a significant part of annual compensation, is known as the ‘Executive Officer
Incentive Plan’ or ‘EOIP’. Your annual “baseline” for the bonus beginning in
2010 is $400,000. This incentive plan is designed such that if the company hits
its performance for the year, the resulting payout would be at three times the
baseline. The payout amount is based on: 1) company financial performance
against pre-set annual goals; 2) financial performance relative to a select peer
group; and 3) performance against pre-set internal operational metrics. Payouts
are made in early February based on the previous year’s results, along with a
modification of +/- up to 10% based on individual performance as judged by
myself as CEO and the Compensation Committee of the Board of Directors.
Intel Corporation
An Equal Opportunity Employer
Page One

 



--------------------------------------------------------------------------------



 



The second program is a semi-annual incentive based on the company’s profits,
and modified by company-wide customer satisfaction scores. This program is known
as the ‘Employee Cash Bonus Program’ or ‘ECBP’. Payouts occur in July and
January based on the company results from the previous six months. The annual
target amount for the ECBP is 6% of your base salary and EOIP baseline combined,
which is $60,000.
In addition, a one-time sign on bonus of $500,000 will be provided less
withholding taxes at the supplemental wage tax rate. This sign on bonus will be
paid to you within 30 days of the commencement of your employment with Intel or
at a later date in early 2010 based on your preference.
We want you to share in the success of the company through the Intel Stock
Option Plan. Therefore, a New Hire Grant equal to $1,500,000.00 worth of
Restricted Stock Units (RSUs) to be delivered in equal annual installments over
three years will be granted. In addition to the RSUs, the New Hire grant will
also include a stock option equal in grant date value (based on the
Black-Scholes valuation formula) of $500,000, to be delivered in equal annual
installments over four years. Additionally, there will be an acceleration of the
last year of stock option vesting should you leave Intel after 3 years of
employment.
Also we are offering you an additional incentive based upon your choice of
participation to include either of the following as part of the terms of your
offer.
The first of these choices is participation in the current Outperforming Stock
Unit (OSU) program cycle with a target amount of $1,000,000 that is payable in
May 2012 based on company performance. The payout range for this program is 33%
to 200% of target. The second choice is to receive an additional number of
Restricted Stock Units (RSUs) that would be granted with a value of $1,000,000
with the units vesting 50% on the second anniversary of grant and 50% on the
third anniversary of grant. All your equity grants will be granted in the next
regular grant cycle, in January 2010
Per our discussion, we will provide relocation assistance to the Bay Area and
will provide temporary housing and storage as needed, new home closing costs and
a cash allowance to cover miscellaneous moving expenses. Additionally, we will
provide a second office for you at our Washington DC location as well.
Intel Corporation
An Equal Opportunity Employer
Page Two

 



--------------------------------------------------------------------------------



 



We would like to highlight a few of our outstanding benefits that make Intel a
great place to work. We offer a Stock Participation Plan, which allows you to
purchase Intel’s stock at below market value and the company also provides a
Sheltered Employee Retirement Plan (SERP) and the Sheltered Employment
Retirement Plan Plus (SERPLUS) to assist you in saving for the future. Also, we
will be providing four weeks of vacation eligibility upon joining the company,
along with a range of benefits coverage including medical, dental, vision and
life insurance at the beginning of your employment with Intel.
Doug, we are very excited about your joining Intel. Intel is a dynamic and fast
paced environment and we know the company will give you ample opportunity to
excel. Our success has been largely due to the creative drive, high quality and
dedication of our employees. We look forward to you joining our team and
contributing to our efforts to build a successful business and to influence the
world with our technology.
We look forward to you joining us.

            Sincerely,
      /s/ Paul S. Otellini       Paul S. Otellini      President and Chief
Executive Officer     

Intel Corporation
An Equal Opportunity Employer
Page Three

 